internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-136703-01 date date number release date index number legend x a b c state d1 d2 d3 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 and began doing business on d2 initially x’s shareholders were a b and c on d3 b and c transferred their interest in x to a thereby making a the sole shareholder of x at all times x has been treated as an s_corporation by its shareholders however x failed to file form_2553 election by a small_business_corporation x requests a ruling under sec_1362 that its sec_1362 election will be treated as timely made for its taxable_year that begins on d2 law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an s election is made within the first two and one half months of a corporation’s taxable_year then that corporation will be treated as an s_corporation beginning the year in which the election is made sec_1362 provides that if an s election is made after the first two and one half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for such taxable_year conclusions based on the information submitted and the representations made we conclude that x has established reasonable_cause for not making a timely election and is eligible for relief under sec_1362 therefore we conclude that x’s late election under sec_1362 is to be treated under sec_1362 as filed timely for its taxable_year that began on d2 this conclusion is contingent on x filing form_2553 with an effective date of d2 with the appropriate service_center within days from the date of this ruling a copy of this letter should be attached to the form_2553 filed with the service_center except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
